Citation Nr: 1340894	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-48 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits in the calculated amount of $66,038.62, to include whether the overpayment was validly created and assessed against the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2009 decision issued by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO) that denied the Veteran's request for a waiver of an overpayment of VA disability compensation benefits in the amount of $66,038.26.

When this case was most recently before the Board in March 2012, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Veteran's representative argues in an October 2013 brief that review of the claims file fails to reveal that the agency of original jurisdiction (AOJ) actively sought recommendation or advisement from the VA Office of Inspector General (OIG) or Compensation and Pension (C&P) Service as required to eradicate the debt in question.
 
The Board notes that there appears to be no evidence of record that the Veteran was aware of any outstanding warrant during the time period between the issuance of the warrant and the date of the due process letter; the Veteran, in fact, has indicated that he was not aware of the warrant, and as evidenced by the chain of events, took action to clear the warrant upon learning of it.  The Board is unclear whether the RO contacted the Office of the Inspector General Fugitive Felon Coordinator under the procedures delineated at M21-1MR, Part X, 16.3.d., which is applicable when the Veteran has denied ever having received notice of the warrant.

Notably, per the M21-1MR, "[t]he OIG fugitive felon coordinator will generally recommend that benefits payments not be discontinued if the evidence establishes that the beneficiary was unaware of the warrant or made good faith attempts to clear the warrant as soon as he/she knew or should have known of the existence of the warrant." M21-1MR, Part X, 16.3.f.

There is no documentation in the file to indicate whether any attempts were made to notify the Veteran that a warrant had been issued and whether there is any information that the Veteran was intentionally trying to avoid prosecution during the time that the warrant was outstanding. 

On the basis of the current record, there is insufficient evidence to determine whether the Veteran is a fugitive felon under 38 U.S.C.A. § 5313B.

The Board also notes that in a November 2012 Debt Management Center letter, it was stated that the Veteran's offer of a compromise was denied and that he must repay the full amount of "$23,644.07".  

The Board finds that a full and accurate accounting is necessary to establish the amount of the Veteran's indebtedness, as such accounting was not found in the claims folder, to include the amount originally owed by the Veteran, and any amount that has been paid or credited in remittance of his debt.

The Veteran should be provided a copy of the accounting requested pursuant to this remand, which will confirm the actual amount of the debt owed.  He should then be afforded an additional opportunity to present evidence of the hardship he would face if required to repay his debt.

Finally, the Board notes that the May 2013 supplemental statement of the case (SSOC) mentions a January 2013 Financial Status Report (FSR).  The Board is unable to locate a copy of the aforementioned FSR in the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Office of the Inspector General Fugitive Felon Coordinator: 

a.) What attempts, if any, were made to notify the Veteran that the warrant in question had been issued and the circumstances and scope of any such attempts to execute the warrant.

b). Whether there is any information that the Veteran was intentionally trying to flee to avoid prosecution during the time that the felony warrant was outstanding.

2.  Prepare and associate with the claims file an itemized accounting of the Veteran's debt.

3.  Provide a copy of the accounting to the Veteran, and request a current FSR from him listing all monthly income, monthly expenses, and assets.  He may submit documentation to support his assertion of undue financial hardship in repaying the identified debt.

4.  The RO or the AMC should obtain the January 2013 FSR and associate it with the claims folder.  

5.  Thereafter, the RO or the AMC should readjudicate the Veteran's request for waiver of indebtedness in the amount determined by the aforementioned accounting under laws administered by VA regarding fraud, misrepresentation, or bad faith and the standards of equity and good conscience.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished an SSOC and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

